Citation Nr: 0617322	
Decision Date: 06/14/06    Archive Date: 06/26/06	

DOCKET NO.  05-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease with post-traumatic low back pain syndrome, 
status post discectomy, currently evaluated at 40 percent. 

2.  Entitlement to an initial evaluation in excess of 
20 percent for neuralgia of the right leg.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had verified active service from February 1966 to 
February 1970 and unverified active service in excess of 3 
years and 4 months.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the benefits sought on appeal.  
The issue of entitlement to a total evaluation based on 
individual unemployability will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The veteran's lumbar spine is not ankylosed and the 
degenerative disc disease has not caused incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 

2.  The neuralgia of the right leg does not manifest 
moderately severe incomplete paralysis.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
40 percent for degenerative disc disease with post-traumatic 
low back pain syndrome, status post discectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5293 and 5243 (2002-2005)

2.  The criteria for an initial evaluation in excess of 
20 percent for neuralgia of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124, 4.124a, Diagnostic Code 8720 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in April 2003 and December 2003.  While 
this notice does not provide any information concerning the 
effective date that could be assigned should an increased 
evaluation granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claims.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claims.

The veteran essentially contends that the evaluations 
assigned for his low back and right leg disabilities do not 
accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected neuralgia of 
the right leg, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

Evaluation of Degenerative Disc Disease

A June 1970 rating decision granted service connection for a 
history of chronic lumbosacral strain based on a review of 
the veteran's service medical records and the findings of a 
VA examination.  That rating decision assigned a 
noncompensable evaluation under Diagnostic Code 5295.  A 
rating decision dated in October 1980 increased the 
evaluation from noncompensable to 10 percent, but following 
an appeal to the Board, a December 1981 decision increased 
the evaluation further to 20 percent.  A rating decision 
dated in December 1981 effectuated the Board's decision.  The 
20 percent evaluation remained in effect until a rating 
decision dated in September 1997 increased the evaluation 
from 20 percent to 40 percent.  The veteran's disability was 
re-characterized as post-traumatic low back syndrome with 
spinal stenosis and degenerative disc disease.  The Board 
affirmed the 40 percent evaluation assigned for the veteran's 
back disability in a decision dated in June 1999.  The 
40 percent evaluation has remained in effect since it was 
assigned.

In February 2003, the veteran requested a re-evaluation of 
his back disability.  The veteran reported that his back 
disability had essentially increased in severity and that he 
underwent surgery in February 2003.  After obtaining records 
pertaining to the veteran's back surgery, an August 2003 
rating decision increased the evaluation for the veteran's 
back disability based on a need for convalescence following 
the surgery under the provisions of 38 C.F.R. § 4.30 from 
February 5, 2003, to March 31, 2003.  The 40 percent 
evaluation was restored effective April 2003.  Subsequently, 
a rating decision dated in January 2005 granted a separate 
20 percent evaluation for neuralgia of the right leg 
associated with the service-connected lumbar spine 
disability.  That rating decision explained that evaluations 
were assigned under the most appropriate orthopedic 
Diagnostic Code with a separate evaluation for the neurologic 
disability under the most appropriate neurological Diagnostic 
Code.  

Under the criteria in effect when the veteran filed his claim 
for an increased evaluation the 40 percent evaluation in 
effect at that time represented the highest schedular 
evaluation under Diagnostic Code 5295, as well as the highest 
schedular evaluation under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Higher evaluations 
are provided under Diagnostic Code 5289 for ankylosis of the 
lumbar spine, specifically a 50 percent evaluation, and a 
60 percent evaluation could also be assigned under Diagnostic 
Code 5293 for intervertebral disc syndrome.  

Under Diagnostic Code 5293, the disability is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or combining separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
the evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  A note 
following the schedular criteria indicates that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Effective September 26, 2003, the schedular criteria used to 
evaluate the spine were revised and amended.  Under the 
revision intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever met the 
results in a higher evaluation.  The ratings for 
intervertebral disc syndrome based on incapacitating episodes 
remained the same as it was when the veteran filed his 
initial claim.  The General Rating Formula for Diseases and 
Injuries of the Spine provides for a 40 percent evaluation 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less, or when there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment for unfavorable ankylosis of the entire 
thoracolumbar spine.  


The evidence for consideration consists of private medical 
records and the reports of VA examinations performed in 
August 2003 and August 2004.  While the private medical 
records show the veteran was seen for complaints of low back 
pain, those records generally do not contain clinical 
findings needed to evaluate the severity of the veteran's 
lumbar spine disability.  They reflect that the veteran was 
admitted for surgery on February 5, 2003, and was discharged 
the following day.  Prior to the admission the veteran 
complained of severe pain and being unable to move with a 
pain pattern in the low back, right buttock, posterior thigh 
and calf, and into the right great toe.  Examination of the 
back disclosed severe pain on attempted movement of the back.  
Following the surgery, a discharge summary indicated that the 
veteran was encouraged to be ambulatory and to avoid 
prolonged sitting.  The veteran was to be seen for a 
follow-up in the office in one week, and it was noted that he 
should be able to shower and change the dressing on the third 
postoperative day.  

A report of a VA examination performed in August 2003 shows 
the veteran had symptoms of pain in the lower back radiating 
down both legs, primarily the right side and the symptoms 
were described as occurring constantly.  The veteran stated 
that a physician recommended bed rest for his condition as 
often as four times a year, and lasted for one day.  On 
physical examination of the lumbar spine, there were no 
complaints of radiating pain on movement.  There were no 
muscle spasms present and no tenderness was noted.  There was 
a negative straight leg raising on both the right and the 
left, and there were no signs of radiculopathy.  Motion of 
the lumbar spine was described as forward flexion to 
80 degrees with pain occurring at 70 degrees, extension to 
20 degrees with pain occurring at 20 degrees, right 
lateroflexion to 20 degrees with pain occurring at 
20 degrees, left lateroflexion to 40 degrees with pain 
occurring at 40 degrees, and right and left rotation to 
30 degrees with pain occurring at 30 degrees.  The examiner 
noted that the range of motion of the spine was limited by 
pain and that pain was the major functional impact.  The 
examiner noted that it was not additionally limited by 
fatigue, weakness, lack of endurance, and incoordination.  
The examiner stated that there was no ankylosis of the spine.  
A neurological examination of the lower extremities revealed 
motor function was within normal limits, as was sensory 
function.  Reflexes in the knees and ankles were described as 
two plus bilaterally.  

At the time of a VA examination performed in August 2004, the 
veteran reported that he experienced incapacitating episodes 
as often as several times per year, which lasted for various 
amounts of days.  The veteran stated that over the past year 
he had had several incidents of incapacitating episodes and 
that the condition resulted in "four times loss from work per 
week."  Physical examination disclosed no complaints of 
radiating pain on movement.  There were muscle spasms 
present, as well as tenderness in the lumbar spine.  Range of 
motion of the lumbar spine was forward flexion to 60 degrees 
with pain at 20 degrees, extension to 5 degrees with pain at 
5 degrees, right lateroflexion to 15 degrees with pain at 15 
degrees, left lateroflexion to 15 degrees with pain at 15 
degrees, right rotation to 15 degrees with pain at 15 
degrees, and left rotation to 15 degrees with pain at 15 
degrees.  The examiner indicated that range of motion of the 
spine was additionally limited by pain, fatigue, weakness, 
lack of endurance, incoordination and pain, and was the major 
functional impact.  There was no ankylosis of the spine.  

Based on this record, the Board finds that the veteran is not 
entitled to an evaluation in excess of 40 percent for his 
lumbar spine disability.  While the veteran has reported 
experiencing incapacitating episodes, he is not shown to have 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are periods of acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest prescribed by a physician 
and treatment by a physician.  None of the medical records 
available for review show that the veteran was prescribed 
periods of bed rest with a total duration of six weeks during 
the past 12 months, and the examinations specifically 
indicate that the lumbar spine is not ankylosed.  As such, 
the veteran is not shown to be entitled to an evaluation in 
excess of 40 percent for his lumbar spine disability under 
the criteria in effect prior to September 26, 2003.  

As for an evaluation in excess of 40 percent under the 
criteria in effect as of September 26, 2003, the Board would 
again note that the veteran is not entitled to a 60 percent 
evaluation based on the frequency and duration of 
incapacitating episodes since the medical records do not show 
that the veteran has had incapacitating episodes requiring 
bed rest prescribed by a physician for a total duration of at 
least six weeks during the past 12 months.  Also, to be 
entitled to an evaluation in excess of 40 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the next higher 50 percent evaluation contemplates 
unfavorable ankylosis of the entire thoracolumbar spine.  
Since the veteran is not shown to have ankylosis of the 
lumbar spine, he is not entitled to an evaluation in excess 
of 40 percent.  Accordingly, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's lumbar 
spine disc disease is not warranted.

Evaluation of Right Leg Neuralgia

The veteran is currently in receipt of a 20 percent 
evaluation for neuralgia of the right leg under Diagnostic 
Code 8720 for involvement of the sciatic nerve.  Under that 
Diagnostic Code, a 20 percent evaluation is for assignment 
for moderate incomplete paralysis of the sciatic nerve, a 
40 percent evaluation for moderately severe incomplete 
paralysis and a 60 percent evaluation for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  
The term "incomplete paralysis" indicates a degree of loss or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Furthermore, 
38 C.F.R. § 4.124 provides that peripheral neuralgia, 
characterized by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  

The currently assigned 20 percent evaluation under Diagnostic 
Code 8720 is appropriate.  The treatment records, as well as 
two VA examinations, clearly show that the veteran 
experiences radiating pain, and while the August 2003 VA 
examination indicated that sensory function was within normal 
limits, at the time of the August 2004 VA examination, there 
was a sensory dysfunction with findings of pain down the 
right leg, but sensory function was otherwise within normal 
limits.  Both examinations noted that reflexes of the lower 
extremities were within normal limits, as was motor function.  
Private treatment records do not show findings inconsistent 
with those reported at the time of the VA examination.

Because the veteran is shown to have neurological findings in 
the right leg consisting of pain and some sensory changes, he 
is appropriately evaluated as having moderate incomplete 
paralysis of the sciatic nerve.  The term incomplete 
paralysis by definition provides for a moderate rating when 
the involvement is wholly sensory and 38 C.F.R. § 4.124 
provides for a moderate disability when the neuralgia is 
characterized by a dull and intermittent pain of a typical 
distribution.  Accordingly, in the absence of clinical 
findings demonstrating more than pain and sensory 
involvement, an evaluation in excess of 20 percent for 
moderate incomplete paralysis is not warranted.  

Conclusion

In evaluating the veteran's lumbar spine disability the RO 
has evaluated the chronic orthopedic and chronic neurological 
manifestations and combined those evaluations under the 
criteria in effect as of September 2002 and indicated that 
this provided for a higher evaluation than an evaluation 
based on incapacitating episodes.  Since the veteran is not 
shown to have incapacitating episodes of the frequency and 
duration to warrant a 60 percent evaluation, the RO noted 
that the veteran was in receipt of a 40 percent evaluation 
for severe limitation of motion of the lumbar spine, and did 
not have ankylosis, and assigned a 20 percent evaluation for 
neuralgia of the right leg for the chronic neurologic 
manifestations, thus providing for a 50 percent evaluation 
for the veteran's disability under the criteria in effect 
prior to September 2003.  This method clearly provides for an 
overall disability evaluation for the veteran's lumbar spine 
symptomatology that exceeds the currently assigned 40 percent 
evaluation.  

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease with post-traumatic low back pain syndrome, status 
post discectomy, is denied.

An initial evaluation in excess of 20 percent for neuralgia 
of the right leg is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for a total evaluation based on individual 
unemployability due to service-connected disabilities 
discloses a need for further development prior to final 
appellate review.  More specifically, the veteran raised an 
informal claim for service connection for neurological 
impairment of the left leg.  Transcript at 13.  The Board 
finds that this claim is inextricably intertwined with the 
claim for a total evaluation based on individual 
unemployability due to service-connected disabilities, now on 
appellate review, since this could potentially create an 
eligibility for a total evaluation based on unemployability 
on a schedular basis under 38 C.F.R. § 4.16(a), rather than 
on the extraschedularly under 38 C.F.R. § 4.16(b).  As such, 
the Board will defer consideration of the veteran's claim for 
a total evaluation based on individual unemployability due to 
service-connected disabilities pending the adjudication of 
the inextricably intertwined claim for service connection for 
neurological impairment of the left leg.  

While there is little evidence of neurological impairment of 
the left leg, the record is not totally devoid of support for 
this claim.  For example, at the time of the veteran's 
February 2003 hospitalization for back surgery, the veteran 
denied any history of left-sided symptoms.  However, at the 
time of an October 2003 lumbar spine MRI, the history 
recorded was of low back pain with bilateral leg pain, and at 
the time of an August 2004 VA examination straight leg 
raising was positive on both the right and left.  The veteran 
also testified at his BVA hearing that he experienced 
symptomatology in his left leg.  Transcript at 4.

Therefore, the claim is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should provide appropriate 
notice under the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
for neurological impairment of the left 
leg, as secondary to the 
service-connected degenerative disc 
disease.  

2.  The veteran should be afforded an 
examination of his left lower extremity 
to ascertain the nature and etiology of 
any disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, offer comments and 
an opinion as to whether the veteran has 
neurological impairment of the left leg 
attributable to his service-connected 
degenerative disc disease.  The examiner 
should also comment and offer an opinion 
as to the degree of impairment in the 
veteran's capacity for performing 
substantially gainful employment is 
caused by any left leg disorder present 
that is related to the service connected 
back disability when combined with the 
impairment from the service connected 
back and right leg disabilities.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

3.  The RO should adjudicate the 
inextricably intertwined claim for 
service connection for neurological 
impairment of the left leg secondary to 
the service-connected degenerative disc 
disease of the lumbar spine.  The veteran 
should be notified of the decision and of 
his appellate rights.  

4.  Following or in conjunction with the 
adjudication requested by the third 
paragraph above, the RO should review the 
veteran's claim for a total evaluation 
based on individual unemployability due 
to service-connected disabilities.  If 
this benefit remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 




and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


